OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                       AUSTIN




                                  /’
                                 &!\
ROnOrable Y. 8. Bulloak
countl7Attommy
Paaoa County
Rort Stoakton, Tsxar

Gear 6lrt
Honorable M. R. Bulloek, Pa@   2


Constitution OS Texas and Artlalea 2552and 7048, Revised
cidi  stPtute8 0r ~0x88, 00unti08 map 10~~ Ona 00nO0t  fi tm
not to sxoesd twenty-rive a8nt8 on tha OILShundred valuation;
for the orsaflon of publla buuildllrge,
                                      ntreets, 8ewer8, rater-
works, and other permansnt iaprovements.
           hrtlale ZSSl, Rsrlssd Cltil Statutes, provides as
follow8r
           “Eaoh Domnls8ioncrr8*Court shall:

           ?.....
               Provide and keep in repair aourthouse8,
     jail8')e7;d
               all nsoes8aTy pub110 buildlng8.W
          Under the rule oi %Juadsm @eneris” trequently ap-
plied by ths aourt in the aanstru&tion of statuter, it ir our
opldon that a oommualty reareatlotil asntar ie not a psr-
maaent lmprovemsnt similar to thorn snumerat8d 80 a8 to aams
rithln the meaning of other permanent iaprovmnts a8 used fn
the Constitution and statute8. Qnder this rule, where 8paoi-
tie word8 are iollowsd by general words, ths general word8 are ,.tc
to be taken to embraoeonly thing8 of the 8ametnature In kind
a8 ths spaalfia woo168-17.    Raxasrs & YerahsntrrRational
Bank T8. Banks, 157 8. w. 1lRo; zfaplo~si~cssualty company vs.
stewart, 17 5. 8. (&I) 781.
          If in the judmsnf or the Comls8ionsr8*ICourt the
emotion and msintmmnae of ths amuulty     or rsarsatlonal
aenter ia.to be aonclidersda8 a aounty pakk, ym   attention
18 oallsd to Art&ale 6078, Boolsed Civil Statutes, whiah
provldrs a8 follows:
          %aah sommisslonsr8 oourt is authorized to
    1~7 and ooJ.leota tax not to exsesd five aents
    on oaoh 4100 of assssssd .valustlon of the oaunty
    for t'llerpurohase
                     and Lmprovsmmt of lands for
    use as aounty parks rhioh shall oonsist of not
    mom than one hundred aore8, and shall not sxoaed
    mars than four in any ona oounty. Xo suoh tex
    shall be levied and oollsoted until the proposi-
    tion is subnltted to and ratlfisd by the proper-
    ty tax-paying voters of the.oounty at a general
    or spsoial eleotfon aallad for that purpose,
    provided, s two-thlrde,majority ot the propsrtY
    tax-paying voters or suoh oounty, at an sLeation
    held ror ewh purgmse shall dstsrmlna In favor
    0r dd    tax. Ii said aaurt dsslns to establish
    two or more or suoh oount)rparka thsy sba%l lo-
    oate them 1n.widel.yseparated pertiens bf the
Honorable Y. R. Rulloak, Page 3


     oounty. Said oourt shall  ha-is full power end
     aontrol over an7 and all suoh parka and may
     10~7 and oollsot an annual tax sufficient in
     tnslr judgment to properly maintain suah parks
     and build and oonstruat pavlllons and suoh
     other buildings as ths7 may deem neoessary.
     lay out and open driveways and walks, pave the
     name or an7 part thenof, set out trees and
     shrubbery, oonatruot dltohes or lakes, and
     make suoh other improvements as they may deem
     proper. Suoh park8 ahall remain open for the
     free use or the publio under euoh reasonable
     rale8 and regulations 8s said oourt mey pre-
     scribe.-
           It is a well rsoognlced principle of law that where
the Legislature preaarlbe    'dstinlte, oerta5.nmethod ai,
procedure  for a olty or-&z  t7 to hollow, other method8 are
by implioation of flaw exaludsd. 708ter vs. City of tlaao.
(Sup. Ct.) S55 5. w. 1104.
           It 18, thersforo, the opinion of this departmsnt
that the Uo1aufs8ionera~Court la not author$zad to lpsnd
OOUQty it~I68 t0 Oreat ad  maintain a oolPmunit7reorOstiO%U%l
bulldIn& as desorlbed In your ,letter,other than in aoa-
pllanoe with and under the provlaions of Art1018 607Sk Be-
vIaed 01~11 ~tatUtb8.       :

                                   Yours   vary   truly

                               A‘I'TORRJCY
                                        OERERAL OF TEXAS



                                                   Assistant